Citation Nr: 0524369	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  02-14 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than July 21, 1997 
for a grant of service connection for diabetes mellitus.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1951 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

The Board notes that the veteran revoked his representative's 
Power of Attorney in writing on June 5, 2002.  In January 
2005, the veteran submitted a new VA Form 21-22 for the 
limited purpose of allowing the representative review the 
claims file.


FINDINGS OF FACT

1.  The veteran's original claim for entitlement to service 
connection for diabetes was received on December 21, 1981.

2.  The RO denied the claim in an unappealed August 1982 
rating decision that subsequently became final.

3.  In March 2001, the RO received additional service 
department records documenting a hospital admission in 
October 1971 with the discharge diagnosis of diabetes.


CONCLUSIONS OF LAW

The assignment of an effective date of December 21, 1981, for 
the grant of service connection for diabetes mellitus, is 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§  
3.156, 3.400, 3.816 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In this case, the Board notes that the issue on appeal arises 
from a notice of disagreement as to the effective date 
following the grant of service connection for diabetes 
mellitus, and as such, represents a "downstream" issue as 
referenced in VAOPGCPREC 8-2003 (December 22, 2003), summary 
published at 69 Fed. Reg. 25,180 (May 5, 2004), a precedent 
opinion of VA's General Counsel that is binding on the Board 
(see 38 U.S.C.A. 7104(c); 38 C.F.R. § 14.507).  The opinion 
states that if, in response to notice of its decision on a 
claim for which VA has already given the 38 U.S.C. § 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, 38 U.S.C. § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but section 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue.  With regard to the 
instant case, the Board finds that adequate 38 U.S.C. § 
5103(a) notice was provided as to the original claim for 
service connection for diabetes, and as such, the effective 
date assignment issue on appeal falls within the exception 
for the applicability of 38 U.S.C.A. § 5103(a).

The veteran was apprised of the VCAA and its impact on his 
claim by letter dated in March 2001.  The letter advised the 
veteran what evidence was required to reopen his claim for 
service connection for diabetes.  The letter also asked the 
veteran to submit certain information.  In accordance with 
the requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining and what 
evidence the veteran still needed to provide.  The letter 
explained that VA would attempt to obtain evidence such as 
medical records, employment records, or records from other 
Federal agencies.  While the March 2001 notice letter did not 
specifically advise the veteran to provide any evidence in 
his possession that pertains to his claim, he was informed 
that he could either get the records identified earlier in 
the letter himself or he could sign the required 
authorization forms so that VA could obtain those records on 
his behalf.  The Board finds that the veteran was 
sufficiently put on notice as to the need for any available 
evidence to be received by VA and associated with the claims 
file, whether the evidence was in his possession, obtained by 
him, or obtained by VA.  In addition the Board notes that the 
March 2001 notice letter, which preceded the July 2001 rating 
decision, satisfies the timing element of the Pelegrini 
decision for the veteran's claim on appeal.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to the veteran.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records and VA 
treatment records.  Further, the veteran was afforded a VA 
examination in connection with his claim for diabetes 
mellitus.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claim.  As such, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  



II.	Entitlement to an effective date earlier than July 
21, 1997 for a grant of service connection for 
diabetes mellitus

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
See 38 U.S.C.A. § 5110(a).  Except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  See 38 C.F.R. § 3.400.  In the case of a grant of 
direct service connection, the effective date of an award is 
the day following separation from active service or the date 
that entitlement arose if a claim is received within one year 
after separation from service; otherwise, it is again the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(b)(2).

The Board must also consider whether the veteran would be 
entitled to an earlier effective date under the final 
Stipulation and Order in Nehmer v. United States Veterans 
Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer 
I), the specific guidance describing the Stipulation and 
Order setting forth VA's ongoing responsibilities for further 
rulemaking and disability payments to class members provided 
in Nehmer v. United States Veterans Admin., 32 F Supp 2d 1175 
(N.D. Cal 1999) (Nehmer II), the class action Order in Nehmer 
v. United States Veterans Admin., No. CV-86-6160 TEH (N.D. 
Cal., Dec. 12, 2000), and Nehmer et al v. Veterans 
Administration of the Government of the United States, 284 
F.3d 1158 (9th Cir. 2002) (Nehmer III).  This line of cases 
creates a limited exception to the statutory provisions 
governing the assignment of effective dates.

In August 2003, VA published a regulation, 38 C.F.R. § 3.816, 
governing effective dates for claims for service connection 
for diseases presumed to be caused by herbicide or Agent 
Orange exposure, and affected by the line of Nehmer cases.    
This regulation is applicable to claims where VA denied 
compensation for a covered herbicide disease in a decision 
issued between September 25, 1985, and May 3, 1989.  This 
regulation is also applicable to claims for disability 
compensation for a covered herbicide disease that were either 
pending before VA on May 3, 1989, or were received by VA 
between that date and the effective date of the statute or 
regulation establishing a presumption of service connection 
for the covered disease.  Covered herbicide diseases are:  
type 2 diabetes, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcoma.  

In October 2003, a Decision Review Officer Decision, based on 
the holdings in the Nehmer decisions, assigned an effective 
date retroactive to July 21, 1997.  

The veteran contends that he should be awarded an effective 
date for service connection for his diabetes earlier than 
July 21, 1997.  In this case, the veteran's original claim 
for service connection for diabetes was denied in August 
1982.  The decision became final after the veteran failed to 
perfect an appeal within the applicable time period.  
Consequently, the veteran's prior claim of service connection 
for diabetes was denied prior to September 25, 1985.  As a 
result, the prior final decision is not subject to 38 C.F.R. 
§ 3.816 or invalidated by the Nehmer stipulation.  

However, this case involves the unusual situation where new 
and material evidence was received, consisting of a 
supplemental report from the service department, received 
after the decision had become final."  See 38 C.F.R. § 
3.156(c).  In such cases, the prior decisions as to that 
issue are automatically "reconsidered" based on all the 
evidence, thus negating the finality of the prior decisions 
regarding that claim.  As noted above, there existed a prior 
final decision on the claim for service connection for 
diabetes dated in August 1982.  The additional service 
department records received in March 2001 demonstrated that 
the veteran was hospitalized from October 5, 1971 to October 
13, 1971, within one year of his discharge from service, and 
that one of the diagnoses upon discharge was diabetes.  As a 
result, the grant of service connection for diabetes on a 
presumptive basis pursuant to 38 C.F.R. § 3.307 must be made 
effective back to the date of receipt of the veteran's claim 
on December 21, 1981.  

Accordingly, in light of all of the above, the Board finds 
that an assignment of an effective date of December 21, 1981 
for the grant of service connection for diabetes mellitus is 
warranted.  38 C.F.R. §§ 3.156, 3.400.  


ORDER

Entitlement to an effective date of December 21, 1981 for a 
grant of service connection for diabetes mellitus is granted.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


